DETAILED ACTION
The action is responsive to the following communications: the Application filed January 16, 2020, and the information disclosure statement (IDS) filed January 16, 2020 and May 21, 2020 have been entered. This application is a CON of 14/450,705 filed 08/04/2014.
Claims 1-18 are pending. Claims 1, 10, 14, 15, 16 and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2020 and May 21, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-13, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 3, 11, 15, 17 recite “R-C delay element for providing a first/second exponential decay”. There is not disclosure the limitation(s) from the specification. So these languages constitute new matter.
Claims 2-9 are 12-13 are rejected due to claim dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 11, 15, 17 recite “R-C delay element for providing a first/second exponential decay”. The newly added claimed limitation(s) “a first/second exponential decay” is not clear to interpret. Clarification is required.
Claims 2-9 and 12-13 are rejected due to claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schleupen et al. (US 5,517,543).
Regarding claim 1, Schleupen et al. disclose a marching memory operating with a single clock signal supply line, comprising: 
an array of memory units, each memory unit having a sequence of bit-level cells (see FIG. 3), each of the bit-level cells comprising: 
a transfer-transistor (T26) having 
a first main-electrode (T26: Source node) connected to a clock signal supply line through a first R-C delay element (PHI 3, which is a delayed (phase shifted) clock from clock signals defined in Abstract), and 
a control-electrode (T26: gate node) connected to an output terminal (A1) of a first neighboring bit-level cell positioned at an input side of the array of the memory units, through a second R-C delay element (see FIG. 3, the gate node of T26 delayed through T24 and C1L); 
a reset-transistor (FIG. 3: T27) having 
a first main-electrode (drain node of T27) connected to a second main-electrode of the transfer-transistor (drain node of T26), a control-electrode (gate node of T27) connected to the clock signal supply line (PHI 4), and 
a second main-electrode (gate node of T27) connected to the ground potential (GND); and 
a capacitor (C2L) connected in parallel with the reset-transistor (T27), wherein an output node (A2) connecting the second main-electrode of the transfer-transistor (drain 
Regarding claims 2-6, e.g., FIG. 3 and accompanying disclosure of Schleupen et al. disclose the limitations of claims 2-6
Regarding claims 7-8, e.g., FIG. 3 and accompanying disclosure, i.e., NMOS transistor of Schleupen et al. disclose the limitations of claims 7-8

Claims 10, 14, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakamura et al. (WO 2011/010445).
Regarding independent claims 10, 14, 16 and 18, Nakamura et al. disclose a processor (FIG. 10: 11); and 
A complex marching memory, comprising: 
a plurality of marching memory blocks (see e.g., FIG. 3) being deployed spatially in a two dimensional matrix (e.g., FIG. 4) such that each horizontal array of the marching memory blocks (M11-M1n) share a common horizontal-core line, while each vertical array of marching memory blocks (M11-Mm1) share a common vertical-core line (see FIG. 4), each of the marching memory blocks including an array of memory units, each of the memory units having a sequence (para. 0067: The operation of programs is the sequential execution of instructions) of bit-level cells configured to store information 
wherein each of the memory units transfers synchronously with a clock signal, step by step, toward an output side of a corresponding marching memory block from an input side of the corresponding marching memory block, and each of the marching memory blocks is randomly accessed at a desired intersection of the horizontal-core line and the vertical-core line (see e.g., FIG. 2-4, 12, and accompanying disclosure).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleupen et al. (US 5,517,543).
Regarding claim 9, Schleupen et al. teach the limitations of claim 7.
Schleupen et al. do not explicitly disclose the transistor type is pMOS transistor. Instead, Schleupen et al. disclose the nMOS transistor.
However, it is a well-known technology that rearrangement of parts from nMOS transistor to pMOS transistor in CMOS process technology.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of Schieupen et al. as a mere rearrangement .

Claims 11-13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (WO 2011/010445) in view of Schleupen et al. (US 5,517,543).
Regarding claims 11 and 17, Nakamura et al. teach the limitations claims 10 and 16, respectively.
Nakamura et al. are silent with respect to the limitations of claims 23 and 34.
Schleupen et al. teach each of the bit-level cells comprises: 
a transfer-transistor (FIG. 3: T26) having 
a first main-electrode (T26: Source node) connected to a clock signal supply line through a first R-C delay element (PHI 3, which is a delayed (phase shifted) clock from clock signals defined in Abstract), and 
a control-electrode (T26: gate node) connected to an output terminal (A1) of a first neighboring bit-level cell positioned at an input side of the array of the memory units, through a second R-C delay element (see FIG. 3, the gate node of T26 delayed through T24 and C1L); 
a reset-transistor (FIG. 3: T27) having 
a first main-electrode (drain node of T27) connected to a second main-electrode of the transfer-transistor (drain node of T26), a control-electrode (gate node of T27) connected to the clock signal supply line (PHI 4), and 

a capacitor (C2L) connected in parallel with the reset-transistor (T27), wherein an output node (A2) connecting the second main-electrode of the transfer-transistor (drain node of T26) and the first main-electrode of the reset-transistor (drain node of T27) serves as an output terminal of the bit-level cell, and the output terminal of the bit-level cell delivers the signal stored in the capacitor to a second neighboring bit-level cell disposed at output side of the array of the memory units (see FIG. 3 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of Schleupen et al. to the teaching of Nakamura et al. such that marching memory, as taught by Nakamura et al., utilizes transfer and reset transistors, as taught by Schleupen et al., for the purpose of shifting date bit stored in capacitor.
Regarding claims 12-13, Nakamura et al. and Schleupen et al., as combined, teach the limitations claim 11.
e.g., FIG. 3 and accompanying disclosure of Schleupen et al. further teach the limitations of claims 24-25.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the invention of Schleupen et al. for the same purpose of shifting date bit stored in capacitor.
Regarding claim 15, Nakamura et al. teach a computer system, comprising 
a processor (FIG. 10: 11); and 

Nakamura et al. are silent with respect to each of the bit-level cells comprising: 
Schleupen et al. teach each of the bit-level cells comprises: 
a transfer-transistor (FIG. 3: T26) having 
a first main-electrode (T26: Source node) connected to a clock signal supply line through a first R-C delay element (PHI 3, which is a delayed (phase shifted) clock from clock signals defined in Abstract), and 
a control-electrode (T26: gate node) connected to an output terminal (A1) of a first neighboring bit-level cell positioned at an input side of the array of the memory units, through a second R-C delay element (see FIG. 3, the gate node of T26 delayed through T24 and C1L); 
a reset-transistor (FIG. 3: T27) having 
a first main-electrode (drain node of T27) connected to a second main-electrode of the transfer-transistor (drain node of T26), a control-electrode (gate node of T27) connected to the clock signal supply line (PHI 4), and 

a capacitor (C2L) connected in parallel with the reset-transistor (T27), wherein an output node (A2) connecting the second main-electrode of the transfer-transistor (drain node of T26) and the first main-electrode of the reset-transistor (drain node of T27) serves as an output terminal of the bit-level cell, and the output terminal of the bit-level cell delivers the signal stored in the capacitor to a second neighboring bit-level cell disposed at output side of the array of the memory units (see FIG. 3 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of Schleupen et al. to the teaching of Nakamura et al. such that marching memory, as taught by Nakamura et al., utilizes transfer and reset transistors, as taught by Schleupen et al., for the purpose of shifting date bit stored in capacitor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825